Appeal from an order of the Family Court, Niagara County (David E. Seaman, J), entered May 10, 2007. The order, among other things, adjudged that, for purposes of the adoption proceeding, respondent is a notice father only and ordered a best interests hearing to determine whether the adoption should be finalized.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present—Scudder, P.J., Martoche, Smith, Green and Gorski, JJ.